Citation Nr: 1107582	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disease (GERD) for the portion of the 
appeal period extending from September 29, 2004 to March 18, 
2008.

2.  Entitlement to an increased disability rating for GERD for 
the portion of the appeal period extending from March 19, 2008, 
forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The Veteran had active service from October 1993 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Columbia, 
South Carolina, which granted service connection for GERD, 
assigning a non-compensable evaluation effective from September 
29, 2004.  The RO in St. Petersburg, Florida, subsequently took 
jurisdiction of the case. 

A travel Board hearing was scheduled for the Veteran in December 
2008; however she failed to appear for that hearing.  The matter 
was not subsequently addressed or raised by either the Veteran or 
her representative and as such, no explanation for the failure to 
appear has been provided.  The case, therefore, will be processed 
as though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  As such, the claim at 
issue has been characterized as shown on the title page of this 
decision.

The issue of entitlement to an increased disability rating for 
GERD for the portion of the appeal period extending from March 
19, 2008, forward, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

For the portion of the appeal period extending from September 29, 
2004 to March 18, 2008, the Veteran's GERD has been manifested by 
symptoms of epigastric distress and pyrosis, with regurgitation 
and occasional episodes of substernal pain, which have not been 
productive of considerable impairment of health, without 
indications of material weight loss, anemia, hematemesis or 
melena.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating for service-
connected GERD have been met for the portion of the appeal period 
extending from September 29, 2004 to March 18, 2008.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.113, Diagnostic Code 7346 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include a discussion to the effect 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

This claim arises from the Veteran's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  The Veteran's service treatment 
records (STRs) have been obtained as well as private treatment 
records and VA records current through March 18, 2008.  The file 
also contains lay statements and arguments provided by the 
Veteran and her representative.  VA examinations were conducted 
in 2005 and 2007 which assessed the manifestations associated 
with the Veteran's service connected GERD.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf. All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).

Factual Background

In a rating action dated in July 2005, service connection was 
established for GERD, for which a noncompensable disability 
rating was assigned effective from September 29, 2004, the day 
the Veteran's original service connection claim for this 
condition was received.

The grant was based on STRs which reflect that the Veteran's was 
treated in service for GERD, private medical records documenting 
post-service treatment for GERD, as well as findings made upon VA 
examination of May 2005.  

Private medical records reflect that the Veteran was hospitalized 
in November 2002, following complaints of chest pain while doing 
a tread mill test at work.  A history of GERD was noted.  She was 
started on a proton pump inhibitor.  It did not appear that any 
cardiac condition was identified and an assessment of GERD was 
made.  A private medical record of January 2003 indicated that 
the Veteran had a 3-month history of bad heartburn.  It was noted 
that she had tried Prevacid which had caused diarrhea and 
reported that Nexium had made her pain worse.  It was noted that 
she had no dysphagia and had some nausea without vomiting.  The 
report indicated that she did not have any symptoms of weight 
loss.  An impression of classic reflux symptoms was made and a 
trial of Aciphex was approved.  

The May 2005 examination report reflects that the Veteran gave a 
history of  GERD in service, as well as treatment with proton 
pump inhibitors and medications, which she found gave her 
diarrhea, with the exception of Aciphex.  It was noted that she 
was taking Aciphex daily to control symptoms and avoided spicy 
and fried foods, caffeine and soda.  Her history was negative for 
hematemesis and melena and it was noted that she had not been 
hospitalized for treatment of GERD during the past 12 months.  
The Veteran's weight was recorded as 176 pounds.  The report 
indicated that the Veteran had two full time jobs and had not 
been out sick during the past 12 months due to her disability.  
Physical examination revealed mild epigastric tenderness to deep 
palpation.  There was no evidence of hepatomegaly, masses, or 
abdominal bruit.  Reference was made to an upper GI study of 
April 2005 which had revealed hiatal hernia cardiac end of the 
stomach.  GERD and hiatal hernia were diagnosed.  The examiner 
opined that GERD was related to the Veteran's military service. 

In June 2005, additional evidence was added to the record 
consisting of a private medical report of November 2004.  That 
report indicated that the Veteran had a medical history of reflux 
esophagitis, for which she took Asafex.  

VA records dated in January 2006 indicate that the Veteran was 
seen with complaints of a history of heartburn, difficulty 
swallowing, reflux of food and occasional substernal pain with 
radiation into the left arm.  An assessment of GERD by history 
with symptoms of pyrosis, dysphagia, regurgitation and substernal 
chest pain was made.  It was noted that the Veteran would be 
given a trial of Prilosec.  She was seen in April 2006, reporting 
that Prilosec was not helping.  She denied vomiting or having 
blood in her stool, but complained of increased burning and acid 
build-up.  An assessment of GERD, not well-controlled with 
Prilosec was made, and a trial of Zantac was prescribed.  

In a statement dated in March 2006, the Veteran indicated that 
her GERD was productive of persistent recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, accompanied 
by substernal pain, productive of considerable impairment of 
health.  She indicated that without the use of Aciphex, she would 
have experienced near constant heartburn for several years.  

The file contains a private medical statement of Dr. R. dated in 
July 2006 indicating that the Veteran had a history of persistent 
GERD, recurrent epigastric distress with dysphasia, pyrosis and 
regurgitation accompanied by substernal pain, producing 
considerable impairment of health.  It was noted that she had 
been taking Prevacid, which caused diarrhea and material weight 
loss and that she had also taken Nexium which was productive of 
acute abdominal pain.  The report indicated that she was 
currently taking Aciphex, twice daily.  It was noted that the 
Veteran had been hospitalized in 2002 for treatment of GERD with 
substernal pain productive of reflux disease, which manifested 
while she was taking an employment related stress test.  

VA records dated in October 2006 indicate that the Veteran had no 
complaints relating to GERD.  Records dated through May 2007 were 
similarly negative for any treatment for GERD.

A VA examination was conducted in August 2007.  At that time, the 
Veteran's weight was listed as 172 pounds.  The Veteran reported 
that since the stress test in 2001, she had not had a repeat of 
the substernal chest pain, but stated that every 2 months she had 
episodes of palpitations which she treated with Xanax.  She 
indicated that since being evaluated by VA in 2005, she had 
increased her use of Aciphex to twice a day, which was 
controlling her symptoms, if she also followed a diet.  She 
reported having occasional symptoms of regurgitation and 
heartburn.  The medical history was negative for hematemesis, 
melena, nausea, vomiting or dysphagia associated with esophageal 
disease, and was positive for symptoms of pyrosis, heartburn and 
regurgitation, on a less than weekly basis.  The examiner also 
concluded that there since no cardiac condition had been 
diagnosed, this could not be a result of service-connected GERD.  

VA records dated through March 2008 are negative for complaints 
and treatment relating to GERD.  A February 2008 record documents 
complaints of a 6-month history of intermittent chest pain with 
bilateral arm pain.  Weight was assessed as 175.  Upon treadmill 
stress testing conducted later in February 2008, there were no 
complaints of chest pain.  

Analysis

The Veteran contends that her service-connected GERD warrants an 
initial compensable evaluation.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1. The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for a 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  More 
recently, the United States Court of Appeals for Veterans Claims 
(Court) held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected GERD has been assigned a 
noncompensable rating for the entirety of the appeal period 
extending from September 29, 2004, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2010).  The provisions of 38 C.F.R. § 4.113 
state that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in the 
site of pathology, produce a common disability picture 
characterized mainly by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive System," 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle relating 
to pyramiding as outlined in § 4.114.

GERD is not among the listed conditions of the Ratings Schedule.  
The RO has assigned a rating by analogy in this case.  See 38 
C.F.R. § 4.20 (2010) (when an unlisted condition is encountered 
it will be permissible to rate it under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).

Under diagnostic code (DC) 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. 38 C.F.R. § 4.114 (2010).  A 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 30 
percent disability rating, though of less severity.  Id.

Additional potentially applicable rating criteria in this case 
includes 38 C.F.R. § 4.114, DC 7307 used for evaluating 
hypertrophic gastritis.  Under this code a 10 percent rating is 
assigned for chronic gastritis with small nodular lesions and 
symptoms; a 30 percent rating is assigned for chronic gastritis 
with multiple small eroded or ulcerated areas and symptoms.  A 60 
percent disability rating is warranted for chronic gastritis 
identified by a gastroscope with severe hemorrhages or large 
ulcerated or eroded areas.

Weight loss is a consideration in evaluating digestive system 
disorders. VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with inability 
to regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding onset 
of the disease.  38 C.F.R. § 4.112 (2010).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  A single 
disability rating will be assigned under the diagnostic code 
which reflects the predominant disability picture, with rating to 
the next higher evaluation where the severity of the overall 
disability warrants such rating.  See 38 C.F.R. § 4.114 (2010).  
The Board notes that clinical evidence of hiatal hernia has been 
shown along with diagnosed GERD.  However, in accordance with the 
aforementioned regulation, there is no basis for the assignment 
of a separate evaluation for hiatal hernia; moreover, the 
Veteran's GERD is evaluated under code 7346, as hiatal hernia.  
As such, these conditions do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.114.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  

After a careful review, the Board finds that an initial 
disability rating of 10 percent under Diagnostic Code 7346 is 
warranted for service-connected GERD.  For the entirety of the 
appeal period extending from September 29, 2004 the evidence, 
both lay and clinical, reflects that the Veteran's symptoms of 
GERD have included: recurrent epigastric distress, regurgitation, 
and pyrosis, with occasional substernal and/or arm pain.  
However, the Board is unable to conclude that GERD is productive 
of considerable impairment of health.  

The Board recognizes that the Veteran herself has provided one or 
more lay accounts to the effect that her GERD is productive of 
considerable impairment of health.  In this regard, the Board 
acknowledges evidence indicating that the Veteran had increased 
her Aciphex medication for control of GERD; however, this fact in 
and of itself is not reflective of considerable impairment of 
health.  Significantly, VA outpatient records dated from October 
2006 through March 2008 fail to reflect that the Veteran was 
treated for GERD during that time.  The Board acknowledges that 
the Veteran is competent to provide evidence about what she 
experiences; for example, she is competent to report that she 
experiences certain symptoms.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  She is not, however, competent to 
identify a specific level of disability of GERD according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  In effect, the Board concludes that it is beyond 
the competency of the Veteran to determine that her GERD is 
productive of considerable impairment of health, particularly 
considering that she has several co-existing medical diagnoses, 
including one service-connected condition evaluated as 50 percent 
disabling.  

Both the Veteran and Dr. R. have asserted that considerable 
impairment of health is evidenced by a symptoms shown on a 2002 
stress test and those manifested by a bad reactions to 
medications used to treat GERD.  The fact that the Veteran had a 
remote history of substernal pain during a stress test conducted 
in 2002 does not support a finding of considerable impairment of 
health, as that was an isolated episode which occurred and 
resolved well before the appeal period at issue.  Similarly, the 
fact that historically, the Veteran did not react well to a 
couple of different medications which had been prescribed for 
GERD and which she is no longer taking, amount to acute 
situations which have been remedied as opposed to representing 
examples of considerable impairment of health.  Significantly, 
since the Veteran has been taking Aciphex she has not experienced 
adverse symptoms, as she herself acknowledged in a March 2006 
statement.  The Board also notes that Dr. R.'s assertion that the 
Veteran has suffered from material weight loss attributable to 
GERD is entirely unsupported by the clinical evidence on file 
which reflects limited fluctuations in weight between 172 and 176 
pounds during the appeal period.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.").  In this case, as explained above, the 
March 2006 private medical statement does not contain clear 
conclusions with supporting data, or a reasoned medical 
explanation supporting the assertion that the Veteran's GERD is 
productive of considerable impairment of health.  

Essentially, while the Board does not argue that symptoms of 
epigastric distress, regurgitation and pyrosis have been 
associated with the Veteran's GERD, neither lay or clinical 
evidence established that these symptoms are productive of 
considerable impairment of health.  In this regard, the Board is 
unable to find any indication, lay or clinical, to the effect 
that during the applicable appeal period, GERD has interfered 
with the Veteran's employment or activities of daily living, 
required significant medical care or attention, or has otherwise 
been productive of considerable impairment of health.  In 
addition, there has been no cardiac condition diagnosed or 
identified which is etiologically linked to GERD, as supported by 
the clinical records and an opinion provided upon VA examination 
of 2007.  

Since at least two of the symptoms required for the assignment of 
a 30 percent disability rating are arguably present, a 10 percent 
disability rating is in order under code 7346.  However, pursuant 
to the above discussion, the requirements for the assignment of a 
30 percent rating are not met, as "considerable impairment of 
health" due to "persistently recurrent epigastric distress"  is 
not shown.  Therefore, the criteria for a 30 percent disability 
rating under Diagnostic Code 7346 have not been met.  It also 
follows that the Veteran has not met the criteria for a 60 
percent disability rating under Diagnostic Code 7346, as it 
requires a showing of material weight loss, hematemesis, melena, 
or moderate anemia, none of which have been shown in this case.  

The Rating Schedule provides for the possibility of rating in 
excess of 10 percent under Diagnostic Code 7307 for gastritis.  
However, the assignment of a 30 percent rating for hypertrophic 
gastritis under Diagnostic Code 7307 requires a showing of  
chronic gastritis with multiple small eroded or ulcerated areas, 
manifestations which have not been shown or even claimed in this 
case.  The Board has also considered the application of 
Diagnostic Code 7203 for stricture of the esophagus.  While there 
is some evidence of regurgitation and like symptomatology that 
could be indicative of esophageal stricture, there is no concrete 
evidence of such stricture; and certainly not to the extent of 
the minimum rating of 30 percent for moderate stricture.  

Additionally, because the Veteran's gastrointestinal disability 
involves only GERD with a hiatal hernia, the Board does not find 
that any other digestive system diagnostic code would be more 
appropriate for rating purposes as the conditions have not been 
shown: adhesions of the peritoneum (Diagnostic Code 7301), ulcer 
disease (Diagnostic Codes 7304-7306), postgastrectomy syndromes 
(Diagnostic Code 7308), colitis (Diagnostic Code 7323), or 
diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 
(2010).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board concludes that an initial disability rating to 10 
percent under DC 7346 is warranted for the Veteran's service-
connected GERD with hiatal hernia for the entirety of the portion 
of the appeal period extending from September 29, 2004 to March 
18, 2008, and to this extent the appeal is granted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, upon 
reviewing the pertinent evidence of record, the Board finds that 
at no time during the appeal period at issue, has the Veteran's 
service-connected disability been more disabling than 10 percent.  
All reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
consideration of the next analytical step is not undertaken and 
referral for extraschedular consideration is not required.  But 
if the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran and in the 
clinical records are within the criteria found in the relevant 
diagnostic code (7346) used for evaluating the disability at 
issue.  In short, for the reasons already set forth above, the 
rating criteria contemplate not only the Veteran's symptoms but 
also the overall severity of the condition, as is reflected by 
the initial 10 percent disability rating assigned herein.  
Therefore, as the assigned 10 percent rating is adequate, 
analysis of the next step of whether an exceptional disability 
picture is presented is not for consideration and referral for 
extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence on 
file reflects that the Veteran is still working, and does not 
include any documentation to the effect that she is unemployable 
due to GERD/hiatal hernia.  As such, consideration of TDIU as a 
component to the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent disabling for GERD, is not 
warranted.


ORDER

Entitlement to an initial disability rating of 10 percent for 
service-connected GERD is granted for the portion of the appeal 
period extending from September 29, 2004 to March 18, 2008, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As will be explained herein, a remand is required 
with respect to the Veteran's increased rating claim for GERD as 
pertains to the portion of the appeal period extending from March 
19, 2008, forward.  This date represents the most recent clinical 
evidence on file relating to the Veteran's claim, and the Board 
acknowledges the possibility that a higher staged rating may be 
assigned, should additional development yield more recent 
evidence supporting the assignment of a higher evaluation.  

Pursuant to the aforementioned explanation, although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  8 U.S.C.A. §§ 5103A, 
5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Concerning the issues of entitlement to an initial rating in 
excess of 10 percent for GERD, the Board notes that the August 
2007 VA examination is too remote in time to evaluate the current 
severity of this disorder.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination--particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  Therefore, on 
remand, the Veteran shall be scheduled for a VA examination to 
determine the current severity of her service-connected GERD.

In addition, the file does not contain any VA medical records 
dated subsequent to March 18, 2008, and it appears that the 
Veteran receives on-going treatment through VA.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a request for 
the Veteran's most recent VA treatment records will be made in 
this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with the opportunity to identify any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to increased 
rating claim for GERD that have not yet 
been associated with the claims file.  
Appropriate steps should be taken to obtain 
any such identified records, as well as to 
obtain any VA outpatient records or 
examination reports relating to service-
connected GERD, dated from March 19, 2008, 
forward.

2.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
schedule the Veteran for an examination 
with an appropriate specialist to determine 
the manifestations associated with and 
severity of her service-connected GERD.  
The claims folder, including a copy of this 
REMAND, must be provided to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed in conjunction with the 
examination.  A discussion of the Veteran's 
lay history and symptomatology as well as 
the documented pertinent medical history 
shall also be included in the examination 
report.  Any necessary tests should be 
performed.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any findings/opinion(s) provided 
in the report.  The examination report 
shall include a discussion of the 
following:

(a) Describe any symptoms and 
manifestations associated with the 
Veteran's service-connected GERD.  The 
examiner should specifically discuss 
whether the Veteran's GERD is manifested by 
symptomatology such as: persistently 
recurrent epigastric distress; dysphagia; 
pyrosis; regurgitation; substernal arm or 
shoulder pain; diarrhea and constipation, 
vomiting, material weight loss, 
hematemesis, melena; and moderate anemia.  

(b)  The examiner is asked to assess 
overall, whether the Veteran's 
manifestations and symptoms of GERD are 
productive of considerable or severe 
impairment of health, describing the 
findings supporting that determination, to 
include referencing any daily or 
occupational impairment associated with the 
Veteran's service-connected GERD.  A clear 
rationale for all opinions is required, to 
include a discussion of the facts and 
medical principles involved.

3.  When the development requested has been 
completed, the RO/AMC shall again review, 
on the basis of the additional evidence, 
the Veteran's claims of entitlement to a 
rating in excess of 10 percent for GERD, 
for the appeal period extending from March 
19, 2008, forward.  If the benefits sought 
are not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


